

 
 

--------------------------------------------------------------------------------

 

DRAFT


[L. B. Foster Company letterhead]






December ___, 2011






[Employee Name]
[address]
[address]


Re:           Restricted Stock Agreements
 
Mr./Ms. [Last Name]:


This letter agreement is intended to amend your Restricted Stock Agreements with
L. B. Foster Company for purposes of clarifying the voting and dividend rights
associated with ownership of the Shares prior to vesting.  Any capitalized term
not otherwise defined herein shall have the meaning attributed to such term in
the individual Restricted Stock Agreements or in the Company’s 2006 Omnibus
Incentive Plan.
 
Reference is made to those certain Restricted Stock Agreements by and between
yourself and L. B. Foster Company dated [list the date of each agreement with
the employee] which will sometimes be referred to collectively in this letter
agreement as the "Restricted Stock Agreements."  The Restricted Stock Agreements
are amended as described below.
 
Dividend Rights
 
Each of the Restricted Stock Agreements is amended to delete any language that
indicates that the Shareholder has no dividend rights or otherwise restricts the
Shareholder’s right to receive dividend payments.  The following new language is
inserted into the Restricted Stock Agreements:  “With respect to each dividend
validly issued by the Company, starting with the December 23, 2011 dividend and
thereafter, if (i) this Agreement has not been terminated and (ii) the Shares
have not yet vested, then the Company shall accrue on its books and records for
the benefit of the Shareholder an amount equal to the dividend payment that
would otherwise have been received on the Shares but for this agreement to
accrue the dividend payments.  Dividends accrued for the benefit of the
Shareholder shall be payable as the Shares vest with payment to be made by the
Company, or its agent, within ten (10) business days after vesting.  For
purposes of clarity, if this Agreement provides that only a portion of the
Shares vest on a given date, accrued dividends shall only be payable on that
portion of Shares vesting and not on any Shares that remain unvested.”
 
 
 

--------------------------------------------------------------------------------

 
 
Voting Rights
 
Each of the Restricted Stock Agreements is amended to delete any language that
indicates that the Shareholder has no voting rights.
 
General Provisions of this Letter Agreement
 
The Restricted Stock Agreements shall each continue to be in full force and
effect except as modified by this letter agreement.  Please retain a copy of
this letter agreement and attach it to your copies of the Restricted Stock
Agreements.
 
This letter agreement is legally binding on the parties hereto and supersedes
all prior or contemporaneous writings or discussions concerning the amendment of
the Restricted Stock Agreements contemplated by this letter agreement.  This
letter agreement together with the Restricted Stock Agreements and the Omnibus
Incentive Plan contain the sole and exclusive statements of the agreements
between the parties hereto related to your restricted stock awards.  The
provisions of this letter agreement will continue in effect until amended or
terminated by mutual agreement of the parties hereto.
 
If the foregoing accurately sets forth our agreement, please so indicate below.
 
Very truly yours,


L. B. FOSTER COMPANY






By:  _______________________________
Stan L. Hasselbusch
President and Chief Executive Officer






ACKNOWLEDGED, AGREED TO AND
ACCEPTED BY THE UNDERSIGNED







__________________________________
[Employee Name]

 
 

--------------------------------------------------------------------------------

 



Restricted Stock Agreement
(Section 5.1 Of The Omnibus Incentive Plan, As Amended And Restated)


This Restricted Stock Agreement set forth below (this “Agreement”) is dated as
of _____________________ (the “Issue Date”) and is between L. B. Foster Company,
a Pennsylvania corporation (“Company”), and _______________________________ (the
“Stockholder”).


The Company has established its 2006 Omnibus Incentive Plan, as Amended and
Restated (the “Plan”) to advance the interests of the Company and its
stockholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company.  All capitalized terms not otherwise defined in this Agreement
have the same meaning given them in the Plan.


Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.


AGREEMENT


The parties, intending to be legally bound hereby, agree as follows:


1. Issuance of Stock.  Subject and pursuant to all terms and conditions stated
in this Agreement and in the Plan, as of the Issue Date the Company hereby
grants to Stockholder __________________ shares of Company Common Stock, par
value $0.01 per share (the “Common Stock”) pursuant to Article V of the
Plan.  For purposes of this Agreement, the “Shares” shall include all of the
shares of Common Stock issued to Stockholder pursuant to this Agreement or
issued with respect to such shares of Common Stock, including, but not limited
to, shares of Company capital stock issued by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization.
 
2. Vesting; Restriction on Transfer and Forfeiture of Unvested Shares.
 
2.1 None of the Shares may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2.  Except as set forth in this Section 2, effective
at the close of business on the date Stockholder ceases to be employed by the
Company or an affiliate of the Company, any Shares that are not vested in
accordance with this Section 2 shall be automatically forfeited without any
further obligation on the part of the Company.  Stockholder hereby assigns and
transfers any forfeited Shares and the stock certificate(s) or other evidence of
ownership representing such Shares to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2 All of the Shares will vest on ________________.  However, if a Change of
Control (as defined below) occurs, any unvested Shares shall vest immediately
prior to the consummation of the Change of Control.  Vesting shall be tolled
during any period in which Stockholder is on an approved leave of absence from
employment with the Company or an affiliate of the Company.  Prior to vesting of
Shares, Stockholder shall have no voting rights or right to receive
distributions, including dividends of any kind with respect to the Shares.
 
2.3 For purposes of this Agreement and unless otherwise defined in the Plan, a
“Change of Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of the Company immediately prior to the
merger, consolidation or business combination do not own at least a majority of
the outstanding equity interests of the surviving parent entity, (B) the sale of
all or substantially all of the Company’s assets in a single transaction or a
series of related transactions, (C) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding Common Shares by any person or entity (including a “group” as
defined by or under Section 13(d)(3) of the Securities Exchange Act of 1934),
(D) the stockholders of the Company approve any plan for the dissolution or
liquidation of the Company, or (E) a contested election of directors, as a
result of which or in connection with which the persons who were directors of
the Company before such election or their nominees cease to constitute a
majority of the Board.
 
2.4 The certificates, if any, representing unvested Shares will bear the
following or similar legend:
 
“The securities represented by this certificate are subject to forfeiture and
restrictions on transfer as set forth in the Restricted Stock Agreement between
the issuer and the initial holder of these shares.  A copy of that document may
be obtained by the holder without charge at the issuer’s principal place of
business or upon written request.”


3. Investment Representation.  Stockholder hereby acknowledges that the Shares
cannot be sold, transferred, assigned, pledged or hypothecated in the absence of
an effective registration statement for the shares under the Securities Act of
1933, as amended (the "Securities Act"), and applicable state securities laws or
an applicable exemption from the registration requirements of the Securities Act
and any applicable state securities laws or as otherwise provided herein or in
the Plan.  Stockholder also agrees that the Shares which Stockholder acquires
pursuant to this Agreement will not be sold or otherwise disposed of in any
manner which would constitute a violation of any applicable securities laws,
whether federal or state.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Book Entry Account.  At the discretion of the Company, certificates for the
shares may not be issued.  In lieu of certificates the Company will establish a
book entry account for the Shares, until vested, in the name of the shareholder
with the Company's transfer agent for its Common Stock.  No person shall be, or
have any of the voting or dividend or other rights or privileges of, a
stockholder of the Company with respect to any of the Shares unless and
certificates or other evidence of ownership representing the Shares shall have
been issued or reflected in such person's name and the vesting requirements of
Section 2 have been met.
 
5. Income Taxes.   Stockholder acknowledges that any income for federal, state
or local income tax purposes that Stockholder is required to recognize on
account of the issuance of the Shares to Stockholder shall be subject to
withholding of tax by the Company.  Stockholder agrees that the Company may
either withhold an appropriate amount from any compensation (including the
Shares) or any other payment of any kind then payable or that may become payable
to Stockholder, or require Stockholder to make a cash payment to the Company
equal to the amount of withholding required in the opinion of the Company.  In
the event Stockholder does not make such payment when requested, the Company may
refuse to issue or cause to be delivered any Shares under this Agreement or any
other incentive plan agreement entered into by Stockholder and the Company until
such payment has been made or arrangements for such payment satisfactory to the
Company have been made.  Stockholder agrees further to notify the Company
promptly if Stockholder files an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the "Code"), with respect to any
Shares.
 
6. No Right to Employment.   Neither the Plan nor this Agreement shall be deemed
to give Stockholder any right to continue to be employed by the Company, nor
shall the Plan or the Agreement be deemed to limit in any way the Company’s
right to terminate the employment of the Stockholder at any time.
 
7. Further Assistance.  Stockholder will provide assistance reasonably requested
by the Company in connection with actions taken by Stockholder while employed by
the Company, including but not limited to assistance in connection with any
lawsuits or other claims against the Company arising from events during the
period in which Stockholder was employed by the Company.
 
8. Binding Effect; No Third Party Beneficiaries.  This Agreement shall be
binding upon and inure to the benefit of the Company and Stockholder and their
respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Stockholder and their respective heirs, representatives,
successors and permitted assigns.  The parties agree that this Agreement shall
survive the issuance of the Shares.
 
9. Agreement to Abide by Plan; Conflict between Plan and Agreement.  The Plan is
hereby incorporated by reference into this Agreement and is made a part hereof
as though fully set forth in this Agreement.  Stockholder, by execution of this
Agreement, represents that he or she is familiar with the terms and provisions
of the Plan and agrees to abide by all of the terms and conditions of this
Agreement and the Plan.  Stockholder accepts as binding, conclusive and final
all decisions or interpretations of the Committee upon any question arising
under the Plan or this Agreement (including, without limitation, the date of any
termination of Stockholder’s employment with the Company).  In the event of any
conflict between the Plan and this Agreement, the Plan shall control and this
Agreement shall be deemed to be modified accordingly, except to the extent that
the Plan gives the Committee the express authority to vary the terms of the Plan
by means of this Agreement, in which case this Agreement shall govern.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Entire Agreement.  Except as otherwise provided herein, this Agreement and
the Plan, which Stockholder has reviewed and accepted in connection with the
grant of the Shares reflected by this Agreement, constitute the entire agreement
between the parties and supersede any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement.
 
11. Choice of Law.  To the extent not superseded by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the conflicts laws thereof)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State or Federal Courts located in the
Commonwealth of Pennsylvania.
 
12. Notice.  All notices, requests, demands, claims, and other communications
under this Agreement shall be in writing.  Any notice, request, demand, claim,
or other communication under this Agreement shall be deemed duly given if (and
then two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient at
the following address:  If to the Company, L. B. Foster Company, 415 Holiday
Drive, Pittsburgh, PA  15220, Attn:  Secretary;  and if to the Stockholder, to
his or her address as it appears on the Company's records.  Either party to this
Agreement may send any notice, request, demand, claim, or other communication
under this Agreement to the intended recipient at such address using any other
means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Either party
to this Agreement may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner set forth in this section.
 
13. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
14. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan.  Notwithstanding, the Company may, in its sole discretion and
without the Stockholder's consent, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to cause this Award to
be excepted from Section 409A of the Code (or to comply therewith to the extent
the Company determines it is not excepted).
 
 
 

--------------------------------------------------------------------------------

 
 
15. Acknowledgments.
 
15.1 By accepting the Shares, the Stockholder acknowledges receipt of a copy of
the Plan and agrees to be bound by the terms and conditions set forth in the
Plan and this Agreement, as in effect and/or amended from time to time.
 
15.2 The Plan and related documents may be delivered to you electronically. 
Such means of delivery may include but do not necessarily include the delivery
of a link to a Company intranet site or the internet site of a third party
involved in administering the Plan, the delivery of the documents via e-mail or
CD-ROM or such other delivery determined at the Committee’s discretion.  Both
Internet Email and the World Wide Web are required in order to access documents
electronically.
 
15.3 This Award is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder and shall be interpreted and
construed accordingly.  Notwithstanding, Stockholder recognizes and acknowledges
that Section 409A of the Code may impose upon the Stockholder certain taxes or
interest charges for which the Stockholder is and shall remain solely
responsible.
 
15.4 Stockholder acknowledges that, by receipt of this Award, Stockholder has
read this Section 16 and consents to the electronic delivery of the Plan and
related documents, as described in this Section 16.  Stockholder acknowledges
that Stockholder may receive from the Company a paper copy of any documents
delivered electronically at no cost if Stockholder contacts David L. Voltz,
General Counsel by telephone at (412) 928-3431 or by mail to L.B. Foster
Company, 415 Holiday Drive, Pittsburgh, PA  15220  ATTN:  General Counsel. 
Stockholder further acknowledges that Stockholder will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails.
 


IN WITNESS WHEREOF, the Company has caused a duly authorized officer to execute
this Agreement on its behalf, and the Stockholder has placed his/her signature
hereon, effective as of the Issue Date.




L. B. FOSTER COMPANY




By:_____________________________


Title:____________________________






ACCEPTED AND AGREED TO:




________________________________, Stockholder





 
 

--------------------------------------------------------------------------------

 
